DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 5/25/2022 with a request for continued examination filed 6/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Claim Summary
Claims 1, 7-8, and 10 are pending.
Claims 2-6, 9, and 11 are cancelled.
Claims 1 and 8 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US Patent 6,630,053), Savage (US Patent 6,610,150), Maher (US Patent 4,715,912), Mochizuki (JPH10229111A, using the attached machine translation), Yatomi (US Patent Pub. 2009/0214399), and Fujiyama (US Patent 4,539,934), with Fuse (US Patent 5,217,501) as an evidentiary reference. 
The Examiner notes Mochizuki is Applicant-admitted prior art listed on the Information Disclosure Statement filed 16-Nov-2017.
Regarding claim 1, Yamagishi teaches a processing system (Col. 9, Lines 3-4 and Fig. 5, entirety) comprising: 

    PNG
    media_image1.png
    300
    689
    media_image1.png
    Greyscale

at least one processing unit (Fig. 5, four processing “reactor” units shown comprising two chambers/load-locks each, see above), 
wherein the at least one processing unit includes a plurality of processing chambers (see Fig. 5, each reactor unit comprises two individual reactors; C9, L60 and Fig. 6: left and right reactors #66-67, see above) and configured to process a processing target object using a supplied processing gas (C9, L47-48), and a flow rate controller (C9, L51-54 and Fig. 6, flow divider #61 with valves #62-62’) configured to control a flow rate of the processing gas supplied to each of the plurality of processing chambers (C9, L49-55: gas supplied from gas source to each reactor L/R),

    PNG
    media_image2.png
    299
    598
    media_image2.png
    Greyscale

an exhaust controller (C9, L58 and Fig. 6, APC/valves #63/63’) configured to control an exhaust amount of a gas exhausted from each of the plurality of processing chambers included in the processing unit (C9, L57-65: APC valves described as “exhaust throttle valves”, which would be capable of control exhaust amounts),
wherein each processing chamber comprises a first surface at a first side (Fig. 6, top surface of each reactor #66-67, see above), 
wherein the first surface of each processing chamber is attached to a first pipe through which the processing gas flows (C9, L50 and Fig. 6, pipes leading from gas source #60 to the tops of each reactor, see above) to be distributed from the flow rate controller (C9, L51-54 and Fig. 6, flow divider #61 with valves #62-62’) to each of the plurality of processing chambers (see Fig. 6, supplying both reactors L/R), and the first surface is attached to a second pipe (see Fig. 6, top surface of each reactor L/R is connected to every element as shown, and thus is “connected to” or, synonymously, “attached to” the pipes at the lower surface of each reactor that flows to exhaust pump #64, see C9, L56) through which the gas exhausted from each of the plurality of processing chambers flows (C9, L56-60 and Fig. 6, exhaust pump #64 and valves #63/63’ and #65/65’ exhaust each reactor), 
wherein each processing unit includes a load lock module (see Fig. 5 in reference to Fig. 1A, load lock chamber #3, see C6, L62, see also above) disposed adjacent to each of the processing chambers in a first direction perpendicular to the vertical direction (see Fig. 5, load lock chambers #3 in a left/right direction), for the processing chamber (see Fig. 5, load lock provided adjacent to each reactor), 
an exhaust pump (C9, L58 and Fig. 6, exhaust pump #64) to decompress the load lock module (Figs. 5-6, pump #64 would be capable of also evacuating the load lock module, if the door were left open as such),
a width of a side surface of the load lock module (see below, “width” or “thickness” “A” of the sidewall of the load lock #3) in a second direction (see Fig. 5, up/down direction), adjacent to the respective processing chamber (see Fig. 5, load lock #3 is adjacent to the processing chamber), is narrower than a width of a side of the processing chamber (see below, width of part of the sidewall of the chamber) in the second direction (see below, A < B), wherein the second direction is perpendicular both to the vertical direction and the first direction (see Fig. 5, left/right direction is perpendicular to the up/down direction and the vertical/out of page direction).

    PNG
    media_image3.png
    152
    235
    media_image3.png
    Greyscale


Yamagishi does not teach wherein the plurality of processing chambers are disposed to be connected to each other in a vertical direction. 
However, Savage teaches wherein a plurality of processing chambers are disposed to be connected to each other in a vertical direction (Savage – C5, L39 and Fig. 3, process chambers #40).
Yamagishi and Savage both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the plurality of processing chambers of Yamagishi to be vertically disposed. Savage teaches such a modification is advantageous to reduce a footprint of the apparatus and optimize the orientation and layout of the load-lock/process chamber stacks (Savage – C3, L44-49), and increase throughput of the process chambers (Savage – C17, L24-26).

Modified Yamagishi does not teach wherein a utility module includes the flow rate controller, wherein the utility module further includes the exhaust controller, nor wherein the utility module further comprises the exhaust pump (emphasis added to show the distinguishing feature).
However, Maher teaches wherein a utility module (Maher – C4, L9-23 and Fig. 1, 10: injection system #34 and vacuum system #26) includes a flow rate controller, wherein the utility module further includes an exhaust controller, and wherein the utility module further comprises an exhaust pump.
Modified Yamagishi and Maher both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to locate the flow rate controller, exhaust controller, and exhaust pump of modified Yamagishi in a utility module. Maher teaches such a modification is advantageous to provide a compact system (Maher – C4, L22) with excellent process control and high processing throughput (Maher – C4, L30-35).

Modified Yamagishi does not teach wherein the utility module is disposed between two processing chambers adjacent in the vertical direction.
However, Mochizuki teaches wherein a utility module (Mochizuki - Fig. 4, module #28) is disposed between two processing chambers adjacent in the vertical direction (Mochizuki – Fig. 4, #28 disposed between two processing chambers #26(a) and #26(c)).
Modified Yamagishi and Mochizuki both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the location of the utility module as taught by modified Yamagishi to be positioned between two vertically adjacent processing chambers in order to create a structure with a compact occupation area (floor space), increased utilization efficiency, and easy access to components for maintenance (Mochizuki – Pg. 2, Paragraph [0003]).

Modified Yamagishi does not teach wherein lengths of the first pipe from the flow rate controller to each of the plurality of processing chambers are the same among the plurality of processing chambers within the2/10Appl. No. 15/574,514Docket No. TEL-17039US/215463 In Reply to Non-Final Office Action of August 19, 2021processing unit.
However, Yatomi teaches wherein the lengths of the first pipe (Yatomi - [0059] and Fig. 3, supply pipes #309-#311) from the flow rate controller (Yatomi - [0059] and Fig. 3, mass flow controllers #304-306) to each of the plurality of processing chambers (Yatomi - Fig. 3, #301-303) are the same among the plurality of processing chambers within the processing unit (Yatomi - [0059]).
Modified Yamagishi and Yatomi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lengths of the first pipes as taught by modified Maher to be equal, as taught by Yatomi, in order to reduce the difference in performance between the various chambers (Yatomi - [0059]: device variations) and increase processing throughput by lowering the gas flow control response time (Yatomi - [0059]).

Modified Yamagishi does not teach wherein lengths of the second pipe from each of the plurality of processing chambers to the exhaust controller are the same among the plurality of processing chambers within the processing unit.
However, Fujiyama teaches wherein lengths of the second pipe (Fujiyama - Col. 2, Lines 38-39 and Fig. 3, exhaust pipes #36) from each of the plurality of processing chambers (Fujiyama - Col. 2, Line 39 and Fig. 3, reactor #31) to the exhaust controller (Fujiyama - Col. 2, Lines 39 and 44-46; Fig. 3, exhaust distributor #39, vacuum pump #35, common exhaust #40) are the same (Fujiyama - Col. 2, Lines 42-44: lengths of exhaust pipes are identical) among the plurality of processing chambers (Fujiyama - Fig. 3, reactors #31) within the processing unit (Fujiyama - Fig. 3, entirety).
Modified Maher and Fujiyama both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the lengths of the second pipes as taught by modified Maher to be equal, as taught by Fujiyama, in order to maintain equal exhaust resistance among all chambers (Fujiyama - Col. 2, Lines 42-44) while not overcomplicating the overall system design (Fujiyama - Col. 1, Lines 54-57) or operation (Fujiyama - Col. 1, Lines 60-64).

Modified Yamagishi does not appear to explicitly teach a third pipe from the load lock module to the exhaust pump is disposed in a space formed by the side surface of the processing chamber and the side surface of the load lock module.
However, the Examiner posits that such a feature is inherently present in Yamagishi, which teaches that the load lock chamber is evacuated after the flapper valve #21 is closed (see Yamagishi Figs. 2A-D and C7, L58-61).
In support of said inherency, the Examiner cites the Fuse reference, which teaches that each and every load lock chamber are provided with a gas supply and a gas exhaust pipe (Fuse – C4, L15-21 referencing Fig. 1, load lock chambers #40, #42, and #44).
Additionally, the limitation “disposed in a space formed by the side surface of the processing chamber and the side surface of the load lock module” hinges upon the word “by”, which can also mean “in proximity to” or “in the vicinity of” (Merriam-Webster dictionary). As such, if the load lock chambers of Yamagishi are in any way connected to the load lock itself, it would reasonably be considered to be in a space (free volume) in the vicinity of the side surface of the processing chamber and the side surface of the load lock module as previously identified.

Regarding claim 10, Yamagishi teaches wherein a number of the plurality of processing chambers included in each processing unit is an even number of two or more (see Fig. 5, as annotated below).

    PNG
    media_image1.png
    300
    689
    media_image1.png
    Greyscale


Modified Yamagishi does not explicitly teach wherein the utility module is disposed such that the number of processing chambers above and below the utility module are the same.
While Yatomi does not explicitly teach that the number of processing chambers above and below must be the same, Yatomi does teach that mass flow control units that supply process gas to a plurality of processing chambers is advantageously positioned in a central location so as to reduce and set equal the length of the gas pipes to each processing chamber (Yatomi – [0057]-[0059]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to arrange the utility module as taught by modified Yamagishi in a central location with an equal number of processing chambers above and below the utility module, since Yatomi teaches such an arrangement suppresses variations in process chamber conditions and allows flow control to occur more quickly (faster response time), which improves throughput (Yatomi – [0059]). 
Particularly, it would be obvious to use a known technique (the centralized positioning of a mass flow controlling device relative to a plurality of processing chambers, as taught by Yatomi) to improve similar devices (the plurality of processing chambers, unified mass flow controlling structure, and utility module design, as taught by modified Maher) in the same way (reposition the existing structure as taught by modified Maher) to obtain a predictable result (to suppress variations in chamber conditions, increase response time, and improve throughput for a multi-chamber processing system, as taught by Yatomi).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi (US Patent 6,630,053), Savage (US Patent 6,610,150), Maher (US Patent 4,715,912), Mochizuki (JPH10229111A, using the attached machine translation), Yatomi (US Patent Pub. 2009/0214399), and Fujiyama (US Patent 4,539,934), as applied to claims 1 and 10 above, and further in view of Yuda (JP2000223425A, using the attached machine translation) and Verhaverbeke (US Patent 7,159,599).
The limitations of claims 1 and 10 are set forth above.
The Examiner notes Yuda is Applicant-admitted prior art listed on the IDS filed 16-Nov-2017.
Regarding claim 7, modified Yamagishi does not teach wherein the utility module further includes a remote plasma generator that generates plasma, and supplies radicals in the generated plasma to each of the plurality of processing chambers included in the processing unit. (The Examiner notes, however, that Yamagishi does teach wherein each chamber is provided with an RF generator for generating plasma within the chamber – C10, L8 and see #68/68’, Fig. 6).
However, Yuda teaches a remote plasma generator (Yuda – [0027] and Fig. 3, reaction gas generator #22) that generates plasma, and supplies radicals in the generated plasma to each of the plurality of processing chambers included in the processing unit (Yuda – Fig. 3, remote generator #22 supplies gas to chambers #16).
Modified Yamagishi and Yuda both teach multi-chamber CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to substitute the remote plasma generator, as taught by Yuda, for the internally generated plasma system of modified Yamagishi. While Yuda does not supply a specific motivation, Verhaverbeke teaches utilizing a remote plasma system over an internally generated plasma system in order to protect internal chamber components from a “plasma attack” that is typical of conventional systems (Verhaverbeke - Col. 36, Lines 6-14). 

Modified Yamagishi does not explicitly teach wherein the remote plasma generator of Yuda can be formed as part of the utility module.
However, Mochizuki teaches wherein a utility module (Mochizuki - Fig. 4, module #28) is disposed between two processing chambers adjacent in the vertical direction (Mochizuki – Fig. 4, #28 disposed between two processing chambers #26(a) and #26(c)), and comprises a matching unit of the high-frequency power source for plasma generation (Mochizuki – [0011]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the location of the remote plasma generator as taught by modified Yamagishi (particularly, Yuda) to be positioned within the same utility module in order to create a structure with a compact occupation area (floor space), increased utilization efficiency, and easy access to components for maintenance (Mochizuki – Pg. 2, Paragraph [0003]).

Regarding claim 8, modified Yamagishi does not teach wherein each processing unit includes a fourth pipe through which the radicals generated by the remote plasma generator flow to be distributed to each of the plurality of processing chambers, nor wherein the lengths of the fourth pipe from each of the plurality of processing chambers to the remote plasma generator are the same among the plurality of processing chambers within the processing unit.
However, Yuda teaches wherein each processing unit includes a fourth pipe (Yuda – [0049] and Fig. 3, gas introduction pipe #40) through which the radicals generated by the remote plasma generator flow to be distributed to each of the plurality of processing chambers (Yuda – [0050] and Fig. 3, oxygen radicals generated by remote generator #22 and distributed to chambers #16 via pipe #40), and wherein the lengths of the fourth pipe from each of the plurality of processing chambers to the remote plasma generator are the same among the plurality of processing chambers within the processing unit (Yuda – [0053]: the lengths of the gas introduction pipe #40 are substantially the same to each chamber #16).
It would be obvious to one of ordinary skill in the art, as of the effective filing date of the instant application, to substitute the remote plasma generator, as taught by Yuda, for the internally generated plasma system of modified Yamagishi. Verhaverbeke teaches utilizing a remote plasma system over an internally generated plasma system in order to protect internal chamber components from a “plasma attack” that is typical of conventional systems (Verhaverbeke - Col. 36, Lines 6-14). Yuda teaches setting the lengths of the distribution pipes equal to each chamber in order to uniformize the film quality of the deposited film on the substrates in each chamber (Yuda – [0053]).

Response to Arguments
Applicant is thanked for their amendment to claim 1 to correct indefinite claim language, thus the rejections under section 112(b) are withdrawn.

Applicant argues (Remarks, pg. 7) that the phrase “attached to” is less broad than the phrase “connected to”, and alleges that claim 1 now overcomes the 103 rejection. Respectfully, the Examiner disagrees.
As defined by Merriam-Webster dictionary, the word “attached” means: “connected or joined to something”. In accordance, the Examiner interprets the word “attached” as synonymous with “connected”, thus the scope of the limitation has not changed with the amendments. The Examiner posits that the phrase “directly physically coupled to” may be more in line with Applicant’s intention, but the claim is not currently limited to such an interpretation. As such, Yamagishi continues to teach the limitations of the amended claim.
Applicant also argues that the Yamagishi reference does not teach the limitations of amended claim 1 concerning “the width of the load lock module”. Respectfully, the Examiner disagrees.
The Examiner notes that “a width of a side surface” is broad enough to encompass the thickness of the side surface of the load lock module, as is set forth above. Particularly, the claim constricts measurement of “a width” to a particular (second) direction, thus widths of any feature of the load lock module that can be considered a “side surface” would meet the limitation. The Examiner posits that the language “the width of a side surface” may be more in line with Applicant’s intention, which would require a “maximum width” or a “total width” of said side surface, without reading on a thickness of a side surface. Additionally, the Examiner notes that no antecedent basis problem is created by use of the word “the”, since each side surface can only reasonably be interpreted with a single width, thus providing proper antecedent basis.

Applicant also argues that the prior art of record does not teach the limitation regarding the “third pipe” as in amended claim 1. Respectfully, the Examiner disagrees. 
While Yamagishi does not explicitly show such a feature, it does teach wherein each load lock chamber is evacuated (see Yamagishi Figs. 2A-D and C7, L58-61). As such, while not explicitly shown, there must be some means of exhausting the load lock chamber, or the described function could not be achieved. In support of said inherency, the Examiner cites the Fuse reference, which teaches that each and every load lock chamber are provided with a gas supply and a gas exhaust pipe (Fuse – C4, L15-21 referencing Fig. 1, load lock chambers #40, #42, and #44).
Additionally, the limitation “disposed in a space formed by the side surface of the processing chamber and the side surface of the load lock module” hinges upon the word “by”, which can also mean “in proximity to” or “in the vicinity of” (Merriam-Webster dictionary). As such, if the load lock chambers of Yamagishi are in any way connected to the load lock itself, it would reasonably be considered to be in a space (free volume) in the vicinity of the side surface of the processing chamber and the side surface of the load lock module as previously identified. Applicant may wish to use language similar to “a third pipe from the load lock module to the exhaust pump, wherein the third pipe is disposed in a space adjacent to the side surface of the processing chamber and the side surface of the load lock module, wherein the side surface of the processing chamber and the side surface of the load lock module are also side surfaces of the space”. While this language may be more in line with Applicant’s intended recitation, the claim is not currently limited to this interpretation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718      

/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718